Citation Nr: 1042226	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-39 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from November 1987 to April 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. Louis, 
Missouri, which, in pertinent part, granted service connection 
for irritable bowel syndrome, and assigned a 10 percent rating.  
The Veteran expressed disagreement with the initial disability 
rating assigned and perfected a substantive appeal.

This matter was previously before the Board in July 2009, at 
which time it was  remanded for additional development.  It is 
now returned to the Board.


FINDING OF FACT

The Veteran's irritable bowel syndrome is manifested by constant 
constipation and abdominal distress without diarrhea.


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating for 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.114, Diagnostic Code 7319 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in a September 2005 letter, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, a March 2006 
notice letter informed the Veteran as to disability ratings and 
effective dates.

However, the Veteran is challenging the initial disability rating 
assigned following the grant of service connection for irritable 
bowel syndrome.  Service connection was awarded in a January 2006 
rating decision.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, private medical evidence, and records associated with a 
Social Security Administration disability determination.  Also of 
record and considered in connection with the appeal are various 
written statements submitted by the Veteran, her mother, and her 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, she has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, 19 Vet. App. at 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is 
satisfied as to compliance with the instructions from its July 
2009 remand.  Specifically, the July 2009 Board Remand instructed 
the RO to obtain all outstanding VA treatment records dating from 
March 2007 to the present.  In addition, the RO also was to 
provide the Veteran with a VA examination to determine the 
current severity of her irritable bowel syndrome.  Additional VA 
treatment records were obtained and associated with the claims 
folder.  The Board finds that the RO has complied with the 
Board's instructions and that the May 2010 VA examination report 
substantially complies with the Board's July 2009 remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Criteria for Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2010).

Disabilities of the digestive system are rated in accordance with 
38 C.F.R. 
§ 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that 
ratings under codes 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's irritable bowel syndrome is rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under 
Diagnostic Code 7319, irritable colon syndrome, a noncompensable 
disability rating is warranted when the disability is mild, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent disability rating is in order 
when the disability is moderate, with frequent episodes of bowel 
disturbance with abdominal distress.  A maximum 30 percent 
disability rating is in order when the disability is severe, with 
diarrhea, or with alternating diarrhea and constipation, with 
more or less constant abdominal distress.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319.

The medical evidence of record shows that an October 2004 VA 
physician note indicates that the Veteran complained of abdominal 
bloating and abdomen distension.  She reported being very 
constipated for the past three weeks.  She had hardly passed any 
bowel movements during that time, and she reported having to 
strain a lot to move her bowels.  She denied other complaints 
such as vomiting.  She was advised to go on a high fiber diet and 
increase her fluid intake.  She was given Dulcolax to get her 
bowels moving that day and was put on Sorbitol every day to 
regulate her bowel movements.  She also complained of indigestion 
and acid reflux over the last few weeks.  She was put on Zantac.

A November 2005 VA examination report notes that the Veteran 
currently complained of constipation that has gotten 
progressively worse.  She is taking Amitriptyline for irritable 
bowel syndrome, and a side effect of the medication is 
constipation.  The examination report reveals that there was no 
neoplasm, nausea, vomiting, diarrhea, or fistula.  The Veteran 
complained of pain in the lower quadrant (both right and left) 
and of weekly constipation.  The pain was described as colicky 
and crampy, and reportedly occurs several times a day.  It lasts 
minutes and is mild in severity.  There are no episodes of 
abdominal colic, nausea or vomiting and abdominal distension, 
consistent with partial bowel obstruction.  There were no signs 
of significant weight loss and malnutrition.  There were also no 
signs of anemia, fistula, abdominal mass, or abdominal 
tenderness.  Liver palpation was normal and overall general 
health of the Veteran was noted to be good.  The examiner opined 
that the Veteran experienced constipation from her irritable 
bowel syndrome, and it had significant occupational effects.  
Notably, she could not leave whenever she wanted to due to her 
job as a 911 operator.  She would get stressed out and feel the 
urge to have a bowel movement, but the sensation would be gone 
when she was relaxed.  She also experienced stomach swelling 
sometimes and would get tenderness when constipated frequently.  
This did not interfere with other activities, and she would take 
over-the-counter medication for stomach cramps.

A November 2005 private colonoscopy report notes that the 
colonoscopy was normal.  It was noted that there was constipation 
due to irritable bowel syndrome, and an anal fissure causing 
bleeding.  No polyps, diverticular disease, or colitis was seen.  

A December 2005 private treatment record notes that the Veteran 
would take laxatives.  It was also noted that she had not had a 
bowel movement in 10 days.  She reported having epigastric pain 
associated with nausea and vomiting the night before.  

A February 2006 letter from the Veteran's mother indicates that 
the Veteran would not have bowel movements for three or four 
weeks at a time.

A March 2006 VA treatment record notes complaints of left upper 
quadrant pain.  The Veteran has choked on food and experienced 
nausea in the past month.  She had chronic constipation 
attributed to irritable bowel syndrome.  She had rectal bleeding 
with her last bowel movement ten days ago.  There was no fever or 
chills.

A June 2007 VA treatment record indicates that the Veteran had a 
lot of trouble with her irritable bowel.  Abdominal examination 
was normal.  Metamucil was prescribed.  

A May 2010 VA examination report notes that the Veteran 
complained of constipation and abdominal cramping and bloating, 
which are progressively getting worse.  She had a bowel movement 
about twice a month.  She no longer experienced diarrhea.  She 
would take over-the-counter laxatives and colonics.  There was no 
neoplasm, vomiting, diarrhea, fistula, intestinal pain, 
ulcerative colitis, or ostomy.  The Veteran reported less than 
weekly nausea, but constant constipation.  There were no episodes 
of abdominal colic, nausea or vomiting, and abdominal distension, 
consistent with partial bowel obstruction.  The examiner stated 
that the Veteran's overall general health was good.  There were 
no signs of significant weight loss, malnutrition, or anemia.  
There was no abdominal mass.  There was abdominal tenderness in 
the left and right lower quadrants.  X-rays revealed no evidence 
of visceromegaly or pathologic calcifications.  There was no 
evidence of bowel obstruction and bony structures were 
unremarkable.  Colonoscopy revealed mild diverticulosis and 
diminutive polyp.  The examiner opined that the Veteran's 
irritable bowel syndrome, mild diverticulosis, and diminutive 
polyp had no significant effects on her occupation because she 
was retired.  The diagnoses did have some effects on usual daily 
activities.  There were moderate effects on chores and shopping.  
There was no effect on feeding, bathing, dressing, and grooming.  
There was a severe effect on toileting.  The disability prevented 
recreation, traveling, sports, and exercise.  

A review of the medical evidence of record shows that the 
Veteran's irritable bowel syndrome was primarily manifested by 
constant constipation, lower quadrant abdominal pain, and 
occasional nausea.  In order to receive a higher, 30 percent 
disability rating, the disability must be severe, with symptoms 
such as diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  The Board finds that 
the Veteran experiences constant constipation, and therefore, 
constant abdominal distress.  While she no longer experienced 
diarrhea, she would experience constipation so severe that she 
had bowel movements only twice a month.  The Board finds that 
such symptoms are sufficient to grant a 30 percent disability 
rating under Diagnostic Code 7319.  As such, the claim is granted 
to this extent.

The Board has considered whether the Veteran could receive a 
higher rating under any other diagnostic code, but has found 
none.  In this regard, the Board notes that the Veteran does not 
have diagnoses of pancreatitis, hepatitis C, hepatitis B, 
gastritis, ulcer, any kind of colitis, hernia, peritoneal 
adhesions, or malignant neoplasms.  Moreover, although she has a 
diagnosis of diverticulosis, such a diagnosis does not warrant a 
higher rating, as diverticulitis is to be rated as irritable 
colon syndrome, peritoneal adhesion, or colitis, ulcerative, 
depending on the predominant disability picture.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7304-7307, 7312, 7323, 7345, 7347.  Her 
symptoms, although constant, do not affect her general health; 
she has generally maintained her weight, not lost weight; and she 
has never been found to be incapacitated.  Therefore, a higher 
rating under any other diagnostic code is not in order.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of her current symptoms.  She is 
certainly competent to report that her symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals. Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased disability 
rating or that the rating criteria should not be employed, she is 
not competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness 
must be competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Extra-schedular consideration

Finally, the Board finds that the Veteran's irritable bowel 
syndrome does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no evidence of 
marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's irritable bowel syndrome.  The 
manifestations of the irritable bowel syndrome are consistent 
with the assigned schedular disability rating.  Accordingly, the 
claim will not be referred for extra-schedular consideration 







ORDER

An initial 30 percent disability rating for irritable bowel 
syndrome is granted, subject to the criteria governing the award 
of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


